Citation Nr: 0713745	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-07 586A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on the 
basis of being housebound.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel






INTRODUCTION

The veteran had active military service from December 1957 to 
March 1961 and from September 1968 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In February 2005, the RO in Cleveland, 
Ohio, assumed jurisdiction over the veteran's claims file.  

(By a September 2005 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for an effective date earlier than June 
21, 1989, for the grant of service connection for cancer of 
the larynx, with hemilaryngectomy and tracheotomy tube, due 
to Agent Orange exposure.  In August 2006, the veteran filed 
a notice of disagreement to that decision.  The claims file 
does not reflect that the RO has issued a statement of the 
case in response to the veteran's notice of disagreement on 
this issue.  Consequently, the Board does not have 
jurisdiction to review the issue.  38 C.F.R. §§ 20.200, 
20.202 (2006).  Nevertheless, the issue will be remanded with 
instructions to issue a statement of the case.)


FINDINGS OF FACT

1.  An examination is required to establish whether the 
veteran is entitled to special monthly compensation based on 
the need for regular aid and attendance of another person or 
on the basis of being housebound.

2.  In May 2006, the veteran failed to report for VA medical 
examinations scheduled in conjunction with his claim for 
special monthly compensation based on the need for regular 
aid and attendance of another person or on the basis of being 
housebound; he has not shown good cause for his failure to 
report.  



CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance of another person or on the basis of being 
housebound is not warranted.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.655, 3.350, 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its March 2006 remand, the Board noted that in January 
2005, the Jackson RO had scheduled the veteran for an aid and 
attendance and/or housebound examination.  The examination 
had been cancelled however because of incorrect jurisdiction, 
and the veteran never rescheduled for another aid and 
attendance and/or housebound examination.  The Board 
determined that the veteran needed to be scheduled for an 
examination to address the criteria for special monthly 
compensation based on the need for regular aid an attendance 
of another person or on the basis of being housebound.  In 
this regard, the medical evidence of record did not 
necessarily reflect that the veteran was in need of the aid 
and attendance of another person or was he housebound.  

In a May 2006 letter, the veteran was contacted by the 
Appeals Management Center (AMC) and notified that he was to 
be scheduled for a medical examination.  He was also placed 
on notice that failure to report to the scheduled VA 
examination, without good cause, would result in the denial 
of his claim.  See 38 C.F.R. § 3.655 (2006).  Of record is a 
computer printout, apparently from a VA medical facility, 
which reflects that the veteran was scheduled for two 
examination appointments in May 2006 but that he canceled 
both appointments.  

Later in May 2006, the AMC received a letter from the veteran 
in which he noted that he declined the opportunity to undergo 
any scheduled VA Compensation & Pension (C&P) examination 
with respect to his claim.  In a July 2006 supplemental 
statement of the case (SSOC), the AMC denied the veteran's 
claim on appeal.  In the SSOC, the AMC noted that the veteran 
had failed to report for the scheduled May 2006 VA 
examination appointments.  The SSOC also contained the 
citation and provisions pertaining to 38 C.F.R. § 3.655.  

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a).  When the examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Otherwise, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b).

Here, the veteran canceled both scheduled VA examination 
appointments and clearly identified that he had no intention 
of reporting to any scheduled VA examination associated with 
his claim on appeal.  In light of the above, the Board finds 
that the veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 
(2005), citing Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  

In this instance, the duty to assist has been frustrated by 
the veteran's failure to report for a VA examination needed 
to produce evidence essential to his claim.  If the veteran 
believes he is entitled to special monthly compensation based 
on the need for regular aid and attendance of another person 
or on the basis of being housebound, he must at least fulfill 
his minimal obligation of reporting for a VA medical 
examination when it is scheduled.  

As already noted, when entitlement to a claim, other than an 
original compensation claim, cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).  As the veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive and the Board has no alternative but to 
deny the veteran's claim.  See Kowalski, 19 Vet. App. at 176 
(Court found that an appellant's refusal to undergo a VA 
examination was addressed appropriately by 38 C.F.R. 
§ 3.655(b)).  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the VCAA imposes certain notice obligations on VA, 
which obligations the RO had undertaken through various 
correspondence, the salient point to be made is that VA's 
efforts to assist the veteran have been thwarted by the 
veteran's failure to appear for an examination.  In such a 
circumstance, the operative regulation (38 C.F.R. § 3.655) 
requires that an original claim, other than an original 
compensation claim, be denied.  In other words, no further 
obligation exists; the claim is concluded by the denial 
mandated by § 3.655.  Further analysis of whether VA complied 
with the VCAA is therefore not required.  


ORDER

The claim for special monthly compensation based on the need 
for regular aid and attendance of another person or on the 
basis of being housebound is denied.  


REMAND

As noted in the Introduction above, by a September 2005 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for an effective date earlier than June 21, 1989, for the 
grant of service connection for cancer of the larynx, with 
hemilaryngectomy and tracheotomy tube, due to Agent Orange 
exposure.  In August 2006, the veteran filed a notice of 
disagreement (NOD) to that decision.  The claims file does 
not reflect that the RO has issued a statement of the case 
(SOC) in response to the veteran's NOD on this issue.  

A review of the procedural history with respect to the 
veteran's earlier effective date claim reflects that in 
December 1996, the Board denied the veteran's claim for an 
effective date earlier than June 21, 1989, for the grant of 
service connection for cancer of the larynx, with 
hemilaryngectomy and tracheotomy tube, due to Agent Orange 
exposure.  In December 1998, the United States Court of 
Veterans Appeals (now United States Court of Appeals for 
Veterans' Claims) (Court) affirmed the Board's decision in a 
single judge memorandum decision.  In February 1999, the 
Court denied the veteran's motion for reconsideration or for 
a panel decision.  Subsequently, in a December 2002 decision, 
the veteran's claim was again denied by the Board.  

The Board notes in passing that current case law holds that 
where an appellant seeks to reopen a claim for an earlier 
effective date under 38 C.F.R. § 3.156, as in this instance, 
even assuming the presence of new and material evidence, the 
reopening of a claim of entitlement to an earlier effective 
date can not result in the actual assignment of an earlier 
effective date because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (2006); Lapier v. Brown, 5 Vet. App. 215 
(1993).  As a result, only a request for revision based on 
clear and unmistakable error (CUE) can result in the 
assignment of an earlier effective date.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006) (The Court determined 
that an appellant had improperly raised a free-standing claim 
for an earlier effective date in light of previous final 
decisions on that issue, and that the Board erred to the 
extent that it entertained such an improper claim instead of 
dismissing the appeal.)  

Notwithstanding the above (the Board intimates no opinion as 
to any final outcome warranted), the veteran has expressed 
disagreement with the September 2005 rating decision and the 
denial of his claim for an earlier effective date.  In view 
of this fact, appropriate action must now be undertaken that 
consists of the issuance of an SOC addressing the earlier 
effective date issue so that the veteran may have the 
opportunity to perfect an appeal as to this issue, if he so 
desires.  See 38 C.F.R. § 19.26 (2006).  

(Parenthetically, the Board notes that during the pendency of 
the veteran's appeal VA revised 38 C.F.R. § 19.26.  See 71 
Fed. Reg. 56,868-56,872 (Sept. 28, 2006).  The amended 
regulation is applicable to pending appeals in which an NOD 
was filed on or after October 30, 2006.  As the veteran's NOD 
was filed in August 2006, the amended regulation does not 
affect his claim.)

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
his petition to reopen his claim for an effective date 
earlier than June 21, 1989, for the grant of service 
connection for cancer of the larynx, with hemilaryngectomy 
and tracheotomy tube, due to Agent Orange exposure; the 
applicable legal authority; and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the petition to reopen the claim for an 
effective date earlier than June 21, 1989, for the grant of 
service connection for cancer of the larynx, with 
hemilaryngectomy and tracheotomy tube, due to Agent Orange 
exposure, must be remanded to the RO for the issuance of an 
SOC.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
substantive appeal must be filed after an SOC is issued by 
the RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2006).  

Accordingly, this matter is REMANDED for the following 
action:

The veteran and his representative should 
be issued an SOC addressing the veteran's 
petition to reopen his claim for an 
effective date earlier than June 21, 
1989, for the grant of service connection 
for cancer of the larynx, with 
hemilaryngectomy and tracheotomy tube, 
due to Agent Orange exposure.  
Potentially applicable criteria should be 
addressed in the SOC.  Along with the 
SOC, the veteran and his representative 
must be furnished a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afforded 
the applicable time period for perfecting 
an appeal to this issue.  (The veteran 
and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and 
only if, the veteran files a timely 
appeal, this issue should be returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 



	(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


